Citation Nr: 1145761	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-01 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to February 1989 and from August 2004 to December 2004.  The Veteran also had service in the Army National Guard and the United States Navy Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In May 2011, the Veteran and his wife testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran and his representative contend, in substance, that the claimant's right knee disability was either caused by his military service or preexisted his military service and was aggravated by that service.

In this regard, service treatment records from the Veteran's first period of active duty dated in January 1989 noted that he had right knee arthroscopic surgery ten years prior (i.e., before his entry onto active duty).  Moreover, service treatment records from the Veteran's second period of active duty, dated in November 2004, thereafter noted both complaints of right knee pain and swelling and diagnosed grade IV patellar chondromalacia with patellofemoral degenerative joint disease.  Thereafter, the February 2005 VA examiner reported that the Veteran also had a history of a high school injury to the right knee, which had required arthroscopic surgical treatment, prior to service.  

However, while the February 2005 VA examiner provided an opinion as to the lack of a relationship between the Veteran's current degenerative changes to the right knee and his second period of active duty in 2004, he did not provide an opinion as to whether the pre-existing right knee disability was aggravated by his subsequent periods of active duty.  See 38 U.S.C.A. §§ 1110, 1131; (West 2002); 38 C.F.R. § 3.303 (2011) (service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service); 38 C.F.R. § 3.306(a) (2011); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that aggravation is a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression).  Therefore, the Board finds that a remand for such an opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Next, the Board notes that the record reflects that the Veteran had more than 14 years of service with the Army National Guard and the United States Navy Reserve.  However, a review of the record on appeal reveals only a few of his periodic service examinations.  Moreover, there is no report of examination for the Veteran's entry onto active duty in August 2004.  Therefore, the Board finds that while the appeal is in remand status, attempts should be made to obtain these records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them). 

Furthermore, the claims file contains no records of VA or private treatment following the Veteran's separation from active duty in December 2004.  Therefore, while the appeal is in remand status, attempts to obtain any such records, to include requesting any required information and authorization from the Veteran to obtain such records, should be made as well.  Id.

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain all periodic service examination reports for the Veteran's service with the Army National Guard and the United States Navy Reserve, and the report of examination for the Veteran's entry onto active duty in August 2004, if available.  Such attempts should include contacting the VA Records Management Center (RMC) and the National Personnel Records Center (NPRC), and, if required, the Veteran's Reserve and National Guard components, any pertinent State Adjutant General, and the Veteran.  All actions to obtain the requested records should be documented fully in the claims file.  If any records sought are not obtained, a memorandum of unavailability should be generated and a copy of that memorandum should be provided to the Veteran. 

2.  Obtain all outstanding pertinent records of VA treatment of the Veteran's right knee dated from December 2004 to the present.  All actions to obtain the requested records should be documented fully in the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide authorizations to obtain all of his post December 2004 private treatment records for his right knee disability.  If the Veteran responds, assist him in obtaining any additional evidence identified.   All actions to obtain the requested records should be documented fully in the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After undertaking the above development to the extent possible, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of his current right knee disability.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide an answer to the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's right knee disability which pre-existed both of his periods of active duty (i.e., status post right knee arthroscopic surgery) was aggravated (i.e. permanently worsened beyond its natural progression) by any of these periods of active duty?

In making this determination, the examiner should specifically consider the January 1989 service treatment records that reported the Veteran having had right knee arthroscopic surgery 10 years earlier, the November 2004 service treatment records for right knee pain and swelling diagnosed by magnetic resonance imaging evaluation (MRI) as grade IV patellar chondromalacia with patellofemoral degenerative joint disease, and the February 2005 VA examination report.

A complete rationale for all opinions must be provided.

5.  After completing the above development, and any other development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

